Case 1:19-cv-00662-CFC-CJB Document 53 Filed 02/18/20 Page 1 of 46 PageID #: 983



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF DELAWARE

 CAREDX, INC.,                             )
                                           )
                    Plaintiff,             )
                                           )
       v.                                  ) C.A. No. 19-662 (CFC) (CJB)
                                           )
 NATERA, INC.,                             ) DEMAND FOR JURY TRIAL
                                           )
                    Defendant.             )

                 DEFENDANT NATERA, INC.’S ANSWER,
            AFFIRMATIVE DEFENSES, AND COUNTERCLAIMS

       Defendant Natera, Inc. (“Natera”), by and through its counsel, hereby

 submits its Answer to Plaintiff CareDx, Inc.’s (“CareDx’s”) First Amended

 Complaint (the “FAC”), Affirmative Defenses, and Counterclaims, and demands a

 trial by jury. Any allegation in the FAC that is not specifically admitted is denied.

 Natera responds to each of the paragraphs of the FAC as follows:

                 SUMMARY AND NATURE OF THE ACTION1

       1.     Natera admits that CareDx has contributed to the development of

 AlloSure. Except as expressly admitted, Natera denies the remaining allegations in

 Paragraph 1 of the FAC.

 1
   Within this Answer, Natera has included headings as they appear in the FAC
 solely for the sake of the Court’s convenience in its review of the pleadings. In
 doing so, Natera is not admitting to the accuracy or veracity of the headings used
 in the FAC, and specifically reserves its rights to contest CareDx’s
 characterizations as may be expressed in these headings.
Case 1:19-cv-00662-CFC-CJB Document 53 Filed 02/18/20 Page 2 of 46 PageID #: 984



         2.   Natera admits that CareDx markets and sells AlloSure. Natera is

 without knowledge or information sufficient to form a belief as to the truth of the

 remainder of the allegations in Paragraph 2 of the FAC and therefore denies the

 same.

         3.   Natera admits that it has obtained trademark protection for “Prospera”

 and that it has used “Prospera” for its kidney transplant rejection test. Natera

 admits that researchers at Natera and the University of California, San Francisco

 co-authored a paper on a new method for using cell-free DNA measurements to

 assess kidney transplant rejection (the “UCSF Study”). See D.I. 1-1. Except as

 expressly admitted, Natera denies the remaining allegations in Paragraph 3 of the

 FAC.

         4.   Natera denies the allegations in Paragraph 4 of the FAC.

         5.   Natera denies the allegations in Paragraph 5 of the FAC.

         6.   Natera denies the allegations in Paragraph 6 of the FAC.

         7.   The allegations in Paragraph 7 of the FAC state legal conclusions for

 which neither admission nor denial is required. To the extent that an answer is

 required, Natera denies the allegations and claims for relief in Paragraph 7 of the

 FAC.




                                          2
Case 1:19-cv-00662-CFC-CJB Document 53 Filed 02/18/20 Page 3 of 46 PageID #: 985




                                      PARTIES

         8.    Natera admits the allegations in Paragraph 8 of the FAC.

         9.    Natera is without knowledge or information sufficient to form a belief

 as to the truth of the allegations in Paragraph 9 of the FAC and therefore denies the

 same.

         10.   Natera admits that CareDx markets and sells AlloSure, which it

 purports quantifies donor-derived cell-free DNA in transplant recipients. Natera

 further admits that measuring donor-derived cell-free DNA in a transplant

 recipient’s blood can enable the early detection of kidney transplant rejection.

 Natera is without knowledge or information sufficient to form a belief as to the

 truth of the remaining allegations in Paragraph 10 of the FAC and therefore denies

 the same.

         11.   Natera admits that it is a corporation organized under the laws of the

 State of Delaware. Natera admits that its principal place of business is

 201 Industrial Road, Suite 410, San Carlos, California, 94070. Natera admits that

 at the time of the initial Complaint (D.I. 1) it was seeking Medicare coverage

 determinations for Prospera. Natera admits that it has a CLIA-certified laboratory

 in San Carlos, California. Except as expressly admitted, Natera denies the

 remaining allegations in Paragraph 11 of the FAC.




                                           3
Case 1:19-cv-00662-CFC-CJB Document 53 Filed 02/18/20 Page 4 of 46 PageID #: 986




                          JURISDICTION AND VENUE

       12.    Natera admits that the FAC alleges claims under the Lanham Act,

 15 U.S.C. § 1125(a), et seq. The remaining allegations in Paragraph 12 of the FAC

 state legal conclusions for which neither admission nor denial is required.

       13.    The allegations in Paragraph 13 of the FAC state legal conclusions for

 which neither admission nor denial is required.

       14.    The allegations in Paragraph 14 of the FAC state legal conclusions for

 which neither admission nor denial is required.

                           FACTUAL ALLEGATIONS2

       15.    Natera admits the allegations in the first three sentences of Paragraph

 15 of the FAC with respect to the nature of human kidneys. As to the allegations

 regarding the survival of individuals with end-stage kidney disease in Paragraph 15

 of the FAC, Natera is without knowledge or information sufficient to form a belief

 as to the truth of those allegations and therefore denies the same.

       16.    Natera admits the allegations in Paragraph 16 of the FAC.

       17.    Natera admits one method for diagnosis of active rejection (“AR”) of

 a transplanted kidney is assessment, by light microscopy examination, of kidney



 2
  To the extent that any subheadings in the “FACTUAL ALLEGATIONS” section
 of the FAC make allegations requiring a response, Natera denies all such
 allegations and claims for relief.


                                           4
Case 1:19-cv-00662-CFC-CJB Document 53 Filed 02/18/20 Page 5 of 46 PageID #: 987



 tissue obtained from a needle biopsy. Natera admits the allegations in the second

 sentence of Paragraph 17 of the FAC.

       18.    Natera admits that a current method of care is based on serial

 measurements of serum creatinine. Natera is without knowledge or information

 sufficient to form a belief as to the truth of the remaining allegations in Paragraph

 18 of the FAC and therefore denies the same.

       19.    Natera admits that cell-free DNA are fragments of DNA found in the

 bloodstream of a transplant recipient. Natera admits that donor-derived cell-free

 DNA is released from an organ’s cells when a transplant recipient’s immune

 system is rejecting a donor kidney. Natera further admits that high levels of donor-

 derived cell-free DNA in a recipient’s blood is an indication that the transplanted

 organ is being rejected. Natera is without knowledge or information sufficient to

 form a belief as to the truth of the remaining allegations in Paragraph 19 of the

 FAC and therefore denies the same.

       20.    Natera admits that CareDx markets and sells AlloSure. Natera is

 without knowledge or information sufficient to form a belief as to the truth of the

 remaining allegations in Paragraph 20 of the FAC and therefore denies the same.

       21.    Natera admits that CareDx purports to have conducted a clinical trial

 for AlloSure named Circulating Donor-Derived Cell-Free DNA in Blood for

 Diagnosing Acute Rejection in Kidney Transplant Recipients. Natera further



                                          5
Case 1:19-cv-00662-CFC-CJB Document 53 Filed 02/18/20 Page 6 of 46 PageID #: 988



 admits that a report was published in the Journal of American Society of

 Nephrology in July 2017 (the “Bloom Study”). See D.I. 1-2. Natera is without

 knowledge or information sufficient to form a belief as to the truth of the

 remaining allegations in Paragraph 21 of the FAC and therefore denies the same.

        22.   Natera admits the allegation in Paragraph 22 of the FAC.

        23.   Natera admits that Sensitivity is the measure of the percentage of true

 positive test results out of all affected cases, including true positive and false

 negative test results. Natera denies the remaining allegations in Paragraph 23 of the

 FAC.

        24.   Natera admits that Specificity is the measure of the percentage of true

 negative test results out of all affected cases, including true negative and false

 positive test results. Natera denies the remaining allegations in Paragraph 24 of the

 FAC.

        25.   Natera admits the allegations in Paragraph 25 of the FAC.

        26.   Natera is without knowledge or information sufficient to form a belief

 as to the truth of the allegations in Paragraph 26 of the FAC and therefore denies

 the same.

        27.   Natera admits that it developed its own cell-free DNA test and that it

 has used “Prospera” for its kidney transplant rejection test. Natera admits that

 researchers at Natera contributed to an investigation on a new method of



                                          6
Case 1:19-cv-00662-CFC-CJB Document 53 Filed 02/18/20 Page 7 of 46 PageID #: 989



 measuring cell-free DNA to assess kidney transplant rejection. Except as expressly

 admitted, Natera denies the remaining allegations in Paragraph 27 of the FAC.

       28.   Natera admits that on December 23, 2018, researchers at Natera and

 the University of California, San Francisco jointly published the aforementioned

 UCSF Study in the Journal of Clinical Medicine. See D.I. 1-1. Except as expressly

 admitted, Natera denies the remaining allegations in Paragraph 28 of the FAC.

       29.   Natera admits that the UCSF Study was “a retrospective analysis of

 blood samples from kidney transplant recipients who had transplant surgeries at the

 [UCSF] Medical Center.” D.I. 1-1 at 2. Natera further admits that in the UCSF

 Study, “[a]ll kidney biopsies were analyzed in a blinded manner by a UCSF

 pathologist[.]” Id. at 3. As to the allegations regarding the Bloom Study in

 Paragraph 29 of the FAC, Natera is without knowledge or information sufficient to

 form a belief as to the truth of those allegations and therefore denies the same.

 Except as expressly admitted, Natera denies the remaining allegations in Paragraph

 29 of the FAC.

       30.   Natera admits that “[o]f the 178 unique patients included in the

 [UCSF] study, 20% (35) were under 18 years of age[.]” D.I. 1-1 at 4. Natera

 further admits that in the UCSF Study, patients who are under 18 years of age are

 classified as “Stable,” “Borderline [Active Rejection],” “Other Injury,” or

 “Combined.” See id. at 5 (Table 1). As to the allegations regarding the Bloom



                                         7
Case 1:19-cv-00662-CFC-CJB Document 53 Filed 02/18/20 Page 8 of 46 PageID #: 990



 Study in Paragraph 30 of the FAC, Natera is without knowledge or information

 sufficient to form a belief as to the truth of those allegations and therefore denies

 the same. Except as expressly admitted, Natera denies the remaining allegations in

 Paragraph 30 of the FAC.

       31.    Natera admits that according to the UCSF Study, “[a] total of

 300 plasma samples were collected from 193 unique renal transplant recipients.”

 D.I. 1-1 at 4. Natera admits that in the UCSF Study, “23 samples from 15 patients

 did not meet inclusion criteria and were excluded from analyses; this included

 samples collected within three days from transplant (15), and samples unable to be

 sequenced (8).” Id. Natera further admits that “[o]f the remaining 277 samples,

 217 were biopsy-matched[.]” Id. Natera admits that a presentation from an investor

 call dated June 27, 2018, nearly six months before the publication of the UCSF

 Study, is attached to its Form 8-K filing with the Securities and Exchange

 Commission. See D.I. 1-3. Natera further admits that the presentation contains a

 slide, which states that “292 samples from 187 patients were analyzed.” Id. at 7.

 Except as expressly admitted, Natera denies the remaining allegations in Paragraph

 31 of the FAC.

       32.    Natera admits that “for cause” kidney biopsies are conducted on

 patients for whom a warning sign about active rejection (“AR”) has been triggered.

 Natera admits that a “protocol” biopsy is conducted on patients who have no prior



                                          8
Case 1:19-cv-00662-CFC-CJB Document 53 Filed 02/18/20 Page 9 of 46 PageID #: 991



 indication of AR. Natera further admits that “[a]mong the biopsy-matched samples

 [in the UCSF Study], 103 (47.5%) were biopsied for clinical reasons [or for-cause],

 whereas 114 (52.5%) were biopsied according to protocol.” D.I. 1-1 at 9; see also

 id. (Table 3). Except as expressly admitted, Natera denies the remaining

 allegations in Paragraph 32 of the FAC.

       33.    Natera admits that the UCSF Study delineates the number of “for-

 cause” and “protocol” biopsies for each of the following groups: AR, borderline

 (“BL”), other injury (“OI”), and stable (“STA”). See D.I. 1-1 at 9 (Table 3). Except

 as expressly admitted, Natera denies the remaining allegations in Paragraph 33 of

 the FAC.

       34.    Natera admits that the Banff Classification of Allograft Pathology

 (“the Banff Rules”) is a classification for the reporting of biopsies from solid organ

 transplants. Natera admits that the Banff Rules provide criteria for the diagnosis of

 types of kidney rejections. Natera is without knowledge or information sufficient

 to form a belief as to the truth of the remaining allegations in Paragraph 34 of the

 FAC and therefore denies the same.

       35.    Natera admits that the parenthetically quoted language in the first

 sentence of Paragraph 35 of the FAC is in the publication from the UCSF Study.

 See D.I. 1-1 at 5. Natera admits that according to the UCSF Study, “[i]n this data

 set, the performance of the assay to detect rejection was elevated for all types of



                                           9
Case 1:19-cv-00662-CFC-CJB Document 53 Filed 02/18/20 Page 10 of 46 PageID #: 992



  rejection combined (ABMR, TCMR).” Id. As to the allegations regarding the

  Bloom Study in Paragraph 35 of the FAC, Natera is without knowledge or

  information sufficient to form a belief as to the truth of those allegations and

  therefore denies the same. Except as expressly admitted, Natera denies the

  remaining allegations in Paragraph 35 of the FAC.

         36.   Natera denies the allegations in Paragraph 36 of the FAC.

         37.   Natera denies the allegations in Paragraph 37 of the FAC.

         38.   The allegations in Paragraph 38 of the FAC state legal conclusions for

  which neither admission nor denial is required. To the extent that an answer is

  required, Natera denies the allegations and claims for relief in Paragraph 38 of the

  FAC.

         39.   Natera denies the allegations in Paragraph 39 of the FAC.

         40.   Natera admits that a Natera press release dated June 21, 2018, more

  than six months before the publication of the UCSF Study, states “[t]his

  performance data suggests the potential of Natera’s assay for use in both rule-in

  and rule-out applications” and “[t]his sensitivity compares favorably against

  competition, which reported only 59% sensitivity in a 2017 study.” See D.I. 1-4 at

  1. Natera admits that the June 21, 2018 press release states “[i]n a blinded,

  retrospective study, Natera leveraged its validated SNP (Single Nucleotide

  Polymorphism) technology to measure donor-derived cell-free DNA levels (dd-



                                          10
Case 1:19-cv-00662-CFC-CJB Document 53 Filed 02/18/20 Page 11 of 46 PageID #: 993



  cfDNA) in 300 plasma samples from 193 unique kidney transplant patients,

  including 52 patients experiencing acute rejection.” Id. Except as expressly

  admitted, Natera denies the remaining allegations in Paragraph 40 of the FAC.

        41.   Natera admits that its June 27, 2018 Form 8-K filing with the

  Securities and Exchange Commission contains a presentation from an investor call

  dated June 27, 2018, nearly six months before the publication of the UCSF Study.

  See D.I. 1-3. Natera admits that a slide in the presentation from the June 27, 2018

  investor call states “Natera Assay Outperforms Competition.” Id. at 10. Natera

  further admits that this slide in the presentation from the June 27, 2018 investor

  call includes a table with two columns: one for “Natera study (n= 292 samples)”

  and the other for “Bloom et al. (n= 107 samples),” and states “specificity” under

  “Natera study” of “73% (n=240)” and states “specificity” under “Bloom et al.” of

  “85% (n=80).” Id. Except as expressly admitted, Natera denies the remaining

  allegations in Paragraph 41 of the FAC.

        42.   Natera admits that its Prospectus Supplement dated July 12, 2018,

  more than five months before the publication of the UCSF Study, states “[i]n a

  blinded, retrospective study, Natera leveraged its validated SNP (Single Nucleotide

  Polymorphism) technology to measure donor-derived cell-free DNA levels (dd-

  cfDNA) in 292 plasma samples from 187 unique kidney transplant patients,

  including 52 patients experiencing acute rejection.” See D.I. 1-5 at 13. The



                                            11
Case 1:19-cv-00662-CFC-CJB Document 53 Filed 02/18/20 Page 12 of 46 PageID #: 994



  Prospectus Supplement dated July 12, 2018 states: “Natera’s dd-cfDNA assay

  demonstrated 92% sensitivity in detecting acute rejection, identifying 48 out of 52

  affected cases based on a cutoff of 1% dd-cfDNA. This sensitivity compares

  favorably against competition, which reported only 59% sensitivity in a 2017

  study.” Id. Except as expressly admitted, Natera denies the remaining allegations

  in Paragraph 42 of the FAC.

        43.   Natera admits that its January 7, 2019 press release states the

  following: “Natera, Inc…, a leader in cell-free DNA, today announced clinical

  validation study results published in the Journal of Clinical Medicine,

  demonstrating the highly accurate performance of its donor-derived cell-free DNA

  (dd-cfDNA) test for active allograft rejection in kidney transplant recipients,

  including higher sensitivity and nearly 18% higher area under the curve (AUC)

  than the competitive dd-cfDNA assay.” D.I. 1-6 at 1. The January 7, 2019 press

  release states “[t]he study results also showed higher sensitivity (89% vs. 59%) and

  higher AUC (0.87 vs. 0.74) than the competitive dd-cfDNA assay.” Id. at 2. Except

  as expressly admitted, Natera denies the remaining allegations in Paragraph 43 of

  the FAC.

        44.   Natera admits that its “Natera Company Presentation / J.P. Morgan

  Healthcare Conference” dated January 9, 2019, states: “[h]ighest area under the

  curve; driven by superior clinical data,” and “[f]irst test to consistently detect



                                          12
Case 1:19-cv-00662-CFC-CJB Document 53 Filed 02/18/20 Page 13 of 46 PageID #: 995



  subclinical acute rejection (20-25% of cases).” D.I. 1-7 at 1, 12. Except as

  expressly admitted, Natera denies the remaining allegations in Paragraph 44 of the

  FAC.

         45.   Natera admits that at the 2019 J.P. Morgan Healthcare Conference,

  Steve Chapman, President and CEO of Natera, gave an oral presentation. As to the

  words attributed to President Chapman in Paragraph 45 of the FAC, the FAC

  contains insufficient information to permit Natera to form a belief as to the truth or

  falsity of those allegations and therefore Natera denies the same. Except as

  expressly admitted, Natera denies the remaining allegations in Paragraph 45 of the

  FAC.

         46.   Natera admits that its February 1, 2019 press release states: “In a

  recent study published in the Journal of Clinical Medicine, Natera’s assay detected

  acute rejection (AR) with 89% sensitivity and 0.87 area under the curve (AUC).

  This test performance compares favorably to the current standard of care, which is

  based on serial measurements of serum creatinine; and it compares favorably

  against competition, which in a 2017 study reported 59% sensitivity and

  0.74 AUC.” D.I. 1-8 at 3. The February 1, 2019 press release states: “No other dd-

  cfDNA assay has been shown to detect TCMR or validated to detect subclinical

  AR, which occurs in 20-25% of patients in the first two years post-transplant, and




                                           13
Case 1:19-cv-00662-CFC-CJB Document 53 Filed 02/18/20 Page 14 of 46 PageID #: 996



  which is considered a major driver of graft failure.” Id. Except as expressly

  admitted, Natera denies the remaining allegations in Paragraph 46 of the FAC.

        47.    Natera admits that the statements “The excellent analytical

  performance of Natera’s dd-cfDNA assay underpins its superior clinical

  performance in detecting active allograft rejection (AR)” and “In its recently

  published clinical validation study, Natera reported higher sensitivity (89% vs.

  59%) and higher area under the curve (0.87 vs. 0.74) than the competing dd-

  cfDNA assay” are from a Natera press release dated February 22, 2019. See D.I. 1-

  9 at 2. Except as expressly admitted, Natera denies the remaining allegations in

  Paragraph 47 of the FAC.

        48.    Natera admits that the statement “Natera’s assay detected acute

  rejection (AR) with 89% sensitivity and 0.87 area under the curve (AUC). This test

  performance . . . compares favorably against competition, which in a 2017 study

  reported 59% sensitivity and 0.74 AUC” is from an undated document further

  stating: “Natera Announces Agreement with One Lambda to Co-Distribute Its

  Kidney Transplant Rejection Test.” See D.I. 1-10. As to the inclusion of this

  document in a conference bag, the FAC contains insufficient information to permit

  Natera to form a belief as to the truth or falsity of those allegations and therefore

  Natera denies the same. Except as expressly admitted, Natera denies the remaining

  allegations in Paragraph 48 of the FAC.



                                            14
Case 1:19-cv-00662-CFC-CJB Document 53 Filed 02/18/20 Page 15 of 46 PageID #: 997



         49.   Natera admits that the statement “Natera reported higher sensitivity

  (89% vs. 59%) and higher area under the curve (0.87 vs. 0.74) than the competing

  ddcfDNA assay” is from a Natera press release dated March 29, 2019. See D.I. 1-

  11 at 2. Except as expressly admitted, Natera denies the remaining allegations in

  Paragraph 49 of the FAC.

         50.   Natera denies the allegations in Paragraph 50 of the FAC.

         51.   Natera admits that as a genetic testing and diagnostics company, it

  develops and commercializes non-invasive methods for analyzing DNA. Except as

  expressly admitted, Natera denies the remaining allegations in Paragraph 51 of the

  FAC.

         52.   Natera denies the allegations in Paragraph 52 of the FAC.

         53.   Natera denies the allegations in Paragraph 53 of the FAC.

                                CAUSES OF ACTION

                  COUNT ONE – LANHAM ACT VIOLATION
               (False Advertising in Violation of 15 U.S.C. § 1125(a))

         54.   Natera incorporates its answers to the allegations contained in

  Paragraphs 1-53 of the FAC as if set forth fully herein.

         55.   Natera denies the allegations in Paragraph 55 of the FAC.

         56.   Natera denies the allegations in Paragraph 56 of the FAC.

         57.   Natera denies the allegations in Paragraph 57 of the FAC.

         58.   Natera denies the allegations in Paragraph 58 of the FAC.


                                           15
Case 1:19-cv-00662-CFC-CJB Document 53 Filed 02/18/20 Page 16 of 46 PageID #: 998



        59.    Natera denies the allegations in Paragraph 59 of the FAC.

        60.    The allegations in Paragraph 60 of the FAC state legal conclusions for

  which neither admission nor denial is required. To the extent that an answer is

  required, Natera denies the allegations in Paragraph 60 of the FAC.

                                 COUNT TWO
                         (Common Law Unfair Competition)

        61.    Natera incorporates its answers to the allegations contained in

  Paragraphs 1-60 of the FAC as if set forth fully herein.

        62.    Natera denies the allegations in Paragraph 62 of the FAC.

        63.    Natera denies the allegations in Paragraph 63 of the FAC.

        64.    Natera denies the allegations in Paragraph 64 of the FAC.

        65.    Natera denies the allegations in Paragraph 65 of the FAC.

        66.    The allegations in Paragraph 66 of the FAC state legal conclusions for

  which neither admission nor denial is required. To the extent that an answer is

  required, Natera denies the allegations in Paragraph 66 of the FAC.

                              COUNT THREE
  (Delaware Uniform Deceptive Trade Practices Act, 6 Del. C. §§ 2532(a)(5), (8),
                                   (12))

        67.    Natera incorporates its answers to the allegations contained in

  Paragraphs 1-66 of the FAC as if set forth fully herein.




                                           16
Case 1:19-cv-00662-CFC-CJB Document 53 Filed 02/18/20 Page 17 of 46 PageID #: 999



        68.   The allegations in Paragraph 68 of the FAC state legal conclusions for

  which neither admission nor denial is required. To the extent that an answer is

  required, Natera denies the allegations in Paragraph 68 of the FAC.

        69.   Natera denies the allegations in Paragraph 69 of the FAC.

        70.   Natera denies the allegations in Paragraph 70 of the FAC.

        71.   Natera denies the allegations in Paragraph 71 of the FAC.

        72.   Natera denies the allegations in Paragraph 72 of the FAC.

        73.   The allegations in Paragraph 73 of the FAC state legal conclusions for

  which neither admission nor denial is required. To the extent that an answer is

  required, Natera denies the allegations in Paragraph 73 of the FAC.

        74.   Natera denies all allegations of the FAC not specifically admitted

  above.

                    DEFENSES AND AFFIRMATIVE DEFENSES

        Natera hereby sets forth defenses to CareDx’s FAC. Natera sets forth the

  following matters to apprise CareDx of certain applicable defenses. By listing any

  matter as a defense herein, Natera does not assume the burden of proving any

  matter upon which CareDx, or any other party, bears the burden of proof under

  applicable law.




                                          17
Case 1:19-cv-00662-CFC-CJB Document 53 Filed 02/18/20 Page 18 of 46 PageID #: 1000




                          FIRST AFFIRMATIVE DEFENSE

        The FAC, in whole or in part, fails to state a claim against Natera upon

  which relief can be granted.

                        SECOND AFFIRMATIVE DEFENSE

        The FAC may be barred, in whole or in part, because CareDx lacks standing

  to bring its claims pursuant to the Lanham Act, 15 U.S.C. § 1125(a).

                         THIRD AFFIRMATIVE DEFENSE

        The FAC may be barred, in whole or in part, because the statements alleged

  therein concern matters of which there is legitimate ongoing scientific

  disagreement and are therefore not actionable.

                        FOURTH AFFIRMATIVE DEFENSE

        The FAC may be barred, in whole or in part, by the doctrine of unclean

  hands.

                          FIFTH AFFIRMATIVE DEFENSE

        The FAC may be barred, in whole or in part, by the doctrine of estoppel.

                          SIXTH AFFIRMATIVE DEFENSE

        The FAC may be barred, in whole or in part, because CareDx cannot show

  that it will suffer irreparable harm.




                                          18
Case 1:19-cv-00662-CFC-CJB Document 53 Filed 02/18/20 Page 19 of 46 PageID #: 1001




                      SEVENTH AFFIRMATIVE DEFENSE
        The FAC may be barred, in whole or in part, because CareDx has suffered

  no injury or damages.

                       EIGHTH AFFIRMATIVE DEFENSE

        The FAC may be barred, in whole or in part, because CareDx failed to

  mitigate damages, if such damages exist.

                          NINTH AFFIRMATIVE DEFENSE

        The FAC may be barred, in whole or in part, because, to the extent CareDx

  has suffered any alleged injury or damages, which Natera denies, such injury or

  damages were not caused, proximately or otherwise, by any action of Natera.

                          TENTH AFFIRMATIVE DEFENSE

        The FAC may be barred, in whole or in part, because CareDx’s alleged

  injuries and damages, if any, were caused, including proximately caused, by the

  actions, inactions, and/or omissions of other persons, firms, corporation,

  governmental bodies, or entities for which Natera is not responsible.

                     ELEVENTH AFFIRMATIVE DEFENSE

        The FAC may be barred, in whole or in part, because CareDx’s alleged

  injuries and damages, if any, were caused, including proximately caused, by the

  actions, inactions, and/or omissions of CareDx.




                                          19
Case 1:19-cv-00662-CFC-CJB Document 53 Filed 02/18/20 Page 20 of 46 PageID #: 1002




                      TWELFTH AFFIRMATIVE DEFENSE

        The FAC may be barred, in whole or in part, because the acts, conduct,

  and/or omissions alleged arise from a reasonable exercise of business judgment.

                    THIRTEENTH AFFIRMATIVE DEFENSE

        The FAC may be barred, in whole or in part, because CareDx has an

  adequate remedy at law for any claims to equitable or injunctive relief.

                   FOURTEENTH AFFIRMATIVE DEFENSE

        The FAC may be barred, in whole or in part, because the speech complained

  of by CareDx is protected under the First Amendment. See, e.g., 44 Liquormart,

  Inc. v. Rhode Island, 517 U.S. 484 (1996); Rubin v. Coors Brewing Co., 514 U.S.

  476 (1995).

                     FIFTEENTH AFFIRMATIVE DEFENSE

        The FAC contains insufficient information to permit Natera to raise all

  appropriate defenses, and therefore, Natera reserves the right to amend and/or

  supplement these defenses and to assert additional defenses.

         ADDITIONAL DEFENSES AND AFFIRMATIVE DEFENSES

        Additional defenses may be disclosed by discovery or additional factual

  allegations made by CareDx. Accordingly, Natera reserves the right to amend,

  modify, revise, or supplement its Answer, or to plead such further defense and/or




                                           20
Case 1:19-cv-00662-CFC-CJB Document 53 Filed 02/18/20 Page 21 of 46 PageID #: 1003



  take such further actions that may be necessary and proper to preserve such

  additional defenses.

        WHEREFORE, Natera requests that this Court: (1) find in Natera’s favor,

  and against CareDx, on each of the claims raised in the FAC; (2) award Natera its

  attorneys’ fees and costs for this action as provided by law; and (3) award Natera

  any such further relief as the Court may deem just and proper.

              NATERA’S COUNTERCLAIMS AGAINST CAREDX
        In support of its Counterclaims against CareDx, Natera alleges as follows:

                            NATURE OF THE ACTION

        1.    In response to the allegations made by CareDx in the First Amended

  Complaint, Natera seeks a declaratory judgment that it has not engaged in false

  advertising, unfair competition, or violations of the Delaware Uniform Deceptive

  Trade Practices Act.

        2.    Additionally, Natera seeks monetary and injunctive relief for

  CareDx’s false advertising, tortious interference with Natera’s prospective

  economic advantage, CareDx’s unfair competition, and CareDx’s violations of the

  Delaware Uniform Deceptive Trade Practices Act.

        3.    As set forth below, CareDx has embarked on a malicious campaign to

  deceive physicians and healthcare providers by discouraging interest in Natera’s

  cfDNA kidney transplant diagnostic test (Prospera®), improperly attempting to



                                          21
Case 1:19-cv-00662-CFC-CJB Document 53 Filed 02/18/20 Page 22 of 46 PageID #: 1004



  shield CareDx from competition, and putting patients at risk. CareDx’s campaign

  has included false and misleading advertising and promotion, improper public

  statements by its employees and agents and, on information and belief, improper

  statements by its employees and agents in private settings with healthcare

  providers, as well as meritless litigation. Contrary to law, these actions and

  statements have been made with the intent to unfairly disparage Natera’s Prospera®

  product, to discourage fair and legal competition in the marketplace by Natera, and

  to benefit CareDx’s present and future sales of its own product (AlloSure®).

                           JURISDICTION AND VENUE

         4.     The Court has subject matter jurisdiction over Natera’s declaratory

  judgment counterclaims pursuant to 28 U.S.C. §§ 2201 & 2202. The Court has

  supplemental jurisdiction over Natera’s state law counterclaims pursuant to

  28 U.S.C. § 1367(a) because they are related both to Natera’s counterclaims and to

  the affirmative claims advanced by CareDx in the First Amended Complaint.

         5.     The Court has personal jurisdiction over CareDx because CareDx is a

  Delaware corporation and has consented to jurisdiction in this District by filing this

  action.

         6.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(2)

  because CareDx is a Delaware corporation and has consented to this venue by

  filing this action.



                                           22
Case 1:19-cv-00662-CFC-CJB Document 53 Filed 02/18/20 Page 23 of 46 PageID #: 1005




                            FACTUAL ALLEGATIONS

        7.     On December 23, 2018, researchers at Natera and the University of

  California, San Francisco jointly published a study in the Journal of Clinical

  Medicine discussing a new method developed by Natera for using cell-free DNA

  (“cfDNA”) measurements to assess kidney transplant rejection (“the UCSF

  Study”). See D.I. 1-1. The UCSF Study analyzed a total of 217 samples from

  patients who had undergone kidney transplants at UCSF Medical Center and

  involved the work of 19 researchers over the course of more than a year.

        8.     The UCSF Study addressed Natera’s new methods for measuring

  cfDNA levels and interpreting those measurements to identify kidney transplant

  rejection and injury. Since publication, the findings of the UCSF Study have been

  cited multiple times by others working in the field, reflecting the scientific value

  and utility of the UCSF Study.

        9.     The UCSF Study presented the results of the largest biopsy-matched

  study conducted in renal transplantation assessing the use of cell-free DNA. It was

  also the first to publish performance of cell-free DNA testing in a subclinical,

  surveillance setting.

        10.    In addition, the UCSF Study was the first to clinically validate a

  cfDNA-based transplant rejection test to identify both T-cell mediated rejection

  and antibody mediated rejection.



                                          23
Case 1:19-cv-00662-CFC-CJB Document 53 Filed 02/18/20 Page 24 of 46 PageID #: 1006



        11.    Since the publication of the UCSF Study, another peer-reviewed

  publication further demonstrated the utility of Natera’s test, confirming that the test

  can assess the risk of active renal allograft rejection with greater precision than

  other biomarkers or other donor-derived cfDNA (“dd-cfDNA”) tests on the

  market.3

        12.    Since the publication of the UCSF Study, Natera has continued to

  investigate and pursue steps to commercialize the test it developed using its new

  methods. In 2019, Natera launched Prospera®, the commercial name for its kidney

  transplant diagnostic test. Natera also announced ProActive, a prospective registry

  study for kidney transplant recipients using Prospera®, which will follow

  approximately 3,000 renal transplant patients over three years.

        13.    On December 19, 2019, Natera announced it had obtained final

  Medicare coverage for Prospera®. This coverage was awarded despite CareDx’s

  efforts to interfere in the review process with meritless attempts to undermine the

  evidence before the Molecular Diagnostic Services (MolDX®) Program, which

  establishes coverage and reimbursement for molecular diagnostic tests and

  completes technical assessments of published test data in connection with coverage

  administered by the Centers for Medicare and Medicaid Services. During the

  3
     See Ex. 1 (Altug Y, Liang N, Ram R, et al. Analytical validation of a single-
  nucleotide polymorphism-based donor-derived cell-free DNA assay for detecting
  rejection in kidney transplant patients. Transplantation. 2019;103: 2657-2665).


                                            24
Case 1:19-cv-00662-CFC-CJB Document 53 Filed 02/18/20 Page 25 of 46 PageID #: 1007



  MolDX review process, members of the public were permitted to submit

  comments. Natera received 11 positive comments, and 3 negative comments.4 On

  information and belief, all three negative comments are associated with CareDx.

  One of the negative comments was CareDx’s own baseless submission criticizing

  Prospera®. On information and belief, the other two negative comments were from

  paid advisors to CareDx. CareDx’s efforts to interfere failed. Natera was awarded

  coverage. In fact, according to the relevant Local Coverage Determinations

  (LCDs) issued by MolDX, Natera’s “Strength of [E]vidence” to warrant Medicare

  coverage is higher than that of CareDx.5

        14.   Beyond its attempts to interfere with Natera’s obtaining Medicare

  coverage, CareDx also has unlawfully interfered with Natera’s efforts to translate

  its extensive investment in research and resulting innovative technology into a

  kidney transplant diagnostic test for patients. By way of example, CareDx has

  falsely and misleadingly represented to healthcare providers and others in the

  industry that: (a) Natera’s clinical data is not accurate—although it is and was

  independently ranked higher in strength than CareDx’s by MolDX; (b) Natera’s

  assay in no way compares favorably to CareDx’s corresponding assay—although it
  4
    See Ex. 2 (Local Coverage Article: Response to Comments: MolDX: Prospera
  (A57821), Ctrs. for Medicare & Medicaid Servs. (Dec. 19, 2019)).
  5
     Compare Ex. 3 at 7 (stating that Prospera’s “Strength of [E]vidence” is
  “Moderate”) with Ex. 4 at 7 (stating that AlloSure’s “Strength of [E]vidence” is
  “Limited”).


                                             25
Case 1:19-cv-00662-CFC-CJB Document 53 Filed 02/18/20 Page 26 of 46 PageID #: 1008



  does; (c) Natera’s research and the scientists who have carried it out cannot be

  trusted—although they can be; (d) CareDx’s assay is the “only” cfDNA kidney

  transplant diagnostic—though it isn’t; and (e) CareDx’s assay performs as well as

  its marketing materials suggest—though it doesn’t.

        15.    In addition to CareDx’s meritless and fruitless attempts to influence

  the MolDX evaluation of Prospera®, on information and belief, in industry

  conferences and through industry publications, CareDx and its agents represented

  to healthcare providers, industry participants, and potential customers that the data

  in the UCSF Study is not accurate, cannot be compared favorably with CareDx’s

  publication of its assay (the “Bloom Study”) (see D.I. 1-2), and that it cannot be

  trusted—all of which are false. Again, the natural effect of these false and

  misleading representations is the incorrect impression that Prospera® is inferior to

  CareDx’s AlloSure product.

        16.    On April 10, 2019, CareDx also published a false and misleading

  press release in which it falsely and improperly accused Natera of deliberately

  misleading consumers. In that press release, CareDx claimed that Natera’s

  statements regarding the UCSF Study constituted “a concerted effort by Natera to

  mislead patients and medical personnel into thinking its study was more credible

  than it actually was and that it proved Natera’s technology is superior to CareDx’s,




                                           26
Case 1:19-cv-00662-CFC-CJB Document 53 Filed 02/18/20 Page 27 of 46 PageID #: 1009



  which it is not.” 6 That is false. On information and belief, the press release

  containing this statement was intended to unlawfully discourage others from

  expressing interest in Prospera®.

          17.   CareDx also has unlawfully interfered with Natera’s efforts to provide

  a kidney transplant diagnostic test to patients by falsely and misleadingly

  representing the performance of its own kidney transplant diagnostic test,

  AlloSure. By way of example, in or around March 2018, in a brochure advertising

  AlloSure excerpted below, CareDx falsely and misleadingly represented the

  positive predictive value (PPV) and negative predictive value (NPV) of its test.7

  PPV is a measure of how likely a positive test result actually describes a transplant

  rejection, while NPV is a measure of how likely a negative test result actually

  describes a transplant recipient not experiencing rejection. PPV and NPV are

  important measures of test performance and may have significant influence on

  which tests physicians choose to order for their patients. PPV and NPV values may

  suggest to the physician how reliable or robust the test results will be.

  Misrepresenting AlloSure’s PPV and NPV serves to deceive physicians and

  healthcare providers, and can have an adverse impact on patient care and patient

  outcomes by misstating the extent to which physicians can truly rely upon the test.


  6
      Ex. 5 at 1 (CareDx’s April 10, 2019 Press Release).
  7
      Ex. 6 at 6 (CareDx’s March 2018 AlloSure Brochure).


                                           27
Case 1:19-cv-00662-CFC-CJB Document 53 Filed 02/18/20 Page 28 of 46 PageID #: 1010




        18.     CareDx’s brochure is a classic example of “bait and switch”

  marketing. CareDx isolates particular slices of data, manipulating categories and

  cutoffs to generate numbers that look favorable. Not only that, CareDx’s brochure

  creates the false impression that such reporting of data from disparate cohorts, or

  the   same    cohort   with   two   different   classification   thresholds   applied

  simultaneously, are somehow representative of a physician’s likely clinical

  experience.

         19.    For example, CareDx uses one threshold to claim a high NPV, omits

  the correspondingly low PPV, and then uses a different threshold in the same

  patient cohort to inflate the reported PPV. Specifically, the CareDx brochure


                                          28
Case 1:19-cv-00662-CFC-CJB Document 53 Filed 02/18/20 Page 29 of 46 PageID #: 1011



  shows information about PPV and NPV calculated for the same clinical cohort

  with a rejection prevalence of 10%. CareDx claims a PPV of 44% and an NPV of

  95% on the same figure, with a classification threshold indicated on the figure at

  1%. The target audience would understand this to mean that AlloSure provides a

  PPV of 44% and an NPV of 95% in this clinical cohort, using the classification

  threshold at 1%—the same threshold discussed in CareDx’s validation publications

  and Medicare filings. But these PPV and NPV values are not and could not be

  achieved using a 1% threshold. Rather, CareDx extrapolates them by using two

  different classification thresholds (1.6% and 0.21%) which cannot be applied

  simultaneously to the same patient in the same test. Indeed, the use of the 0.21%

  classification threshold results in significantly lower PPV—a fact left

  conspicuously unstated in the brochure. Such mixing of thresholds could not and

  would not ever occur within a single patient or cohort.

         20.   The same brochure graphic also indicates 85% PPV for ABMR in

  DSA+ patients, again with the 1% classification threshold indicated on the figure.

  However, in order to actually get to a 85% PPV, CareDx must use a 2.9% dd-

  cfDNA classification threshold. This much higher threshold results in a

  significantly lower NPV in this higher-prevalence clinical population, but again,

  that lower NPV does not appear in the brochure. Instead, only the 95% NPV—

  calculated from a different threshold and a different population, appears in the



                                           29
Case 1:19-cv-00662-CFC-CJB Document 53 Filed 02/18/20 Page 30 of 46 PageID #: 1012



  brochure. Because the actual (and much lower) NPV experienced by patients from

  a DSA+ population classified with a 2.9% threshold is not displayed, the reader is

  misled into assuming that the 95% NPV still applies even though the real

  performance must be significantly worse.

           21. CareDx’s target audience would be unlikely to sort out these

  marketing claims and correct their expectations based on the limitations described

  above. More likely, physicians mistakenly believe that the test offered by CareDx

  has a PPV of 85% and an NPV of 95%. In clinical practice, this means that

  physicians are not only likely to miss active rejection for a patient under suspicion

  of rejection but also order an inappropriate and unnecessary invasive biopsy in a

  surveillance setting. CareDx’s misleading marketing puts patients at risk. By

  presenting a false and misleading representation of AlloSure’s performance,

  CareDx further implies that AlloSure’s performance is better than it is, and that it

  is comparable to, or more effective than Natera’s Prospera® product.

           22. CareDx has further misrepresented the quality of AlloSure as a useful

  tool for detection of rejection in transplant recipients.8 With a threshold of 1.0%,

  AlloSure has 59% sensitivity. 9 As a consequence, AlloSure misses 41% of

  rejections. A key reason behind this is that AlloSure is not able to detect T-cell
  8
      Id. at 10.
  9
    D.I. 1-2 at 2223 (“With a cutoff of 1.0%, dd-cfDNA had an 85% specificity …
  and 59% sensitivity ... to discriminate active rejection from no rejection.”).


                                           30
Case 1:19-cv-00662-CFC-CJB Document 53 Filed 02/18/20 Page 31 of 46 PageID #: 1013



  mediated rejection (“TCMR”), which comprises nearly a third of all rejections in

  the United States.10 An independent peer-reviewed manuscript published in 2019

  confirms CareDx’s inability to detect TCMR. The paper states that “We found that

  dd-cfDNA was not able to discriminate [T]CMR from no rejection.”11

          23.    Despite these shortcomings, CareDx misleadingly suggests that the

  latest incarnation of its test, AlloSure 3.0, is suitable for a new use in a surveillance

  context and provides clinical information about TCMR in that context. For

  example, in a recent comment to the press on AlloSure 3.0, CareDx noted that it

  “can now stratify patients with t-cell mediated rejection”—in other words, assign a

  risk status to a patient and use that information to make treatment decisions in

  connection with TCMR.12 But physicians using the test at Cedars-Sinai Medical

  Center have already reported that “dd-cfDNA was not able to discriminate

  [T]CMR from no rejection.”13

          24.    A CareDx promotional communication further conflates the

  difference between use in detecting TCMR—which AlloSure cannot do—and the


  10
     Ex. 7 at 1664 (Huang, et al. Early clinical experience using donor-derived cell-
  free DNA to detect rejection in kidney transplant recipients. Transplantation. 2019,
  doi: 10.1111/ajt. 15289).
  11
       Id. at 1666.
  12
    Ex. 8 at 1 (CareDx, Inc. (CDNA) Update from the 31st Annual PJ Healthcare
  Conference, Piper Jaffray (Dec. 4, 2019)).
  13
       Ex. 7 at 1666.


                                             31
Case 1:19-cv-00662-CFC-CJB Document 53 Filed 02/18/20 Page 32 of 46 PageID #: 1014



  very different use to “risk-stratify” patients already known to have TCMR. 14

  CareDx misleadingly conflates in the same diagram the 1% threshold for detection,

  and the 0.5% threshold for risk-stratification.




  The effect of this misleading promotion is to suggest to customers that AlloSure

  can provide detection of TMCR in a surveillance context, which is false. And by

  this misleading representation of AlloSure’s performance, CareDx further implies

  that AlloSure’s performance is better than it is, and that it is comparable to, or

  more effective than Natera’s Prospera® product.

        25.    CareDx’s marketing brochures also contain other statements that are

  both false and misleading. For example, in a recent brochure circulated by CareDx

  14
      Ex. 9 at 2 (AJT Accepts Publication, AlloSure Differentiates Ambiguous
  Rejection, CareDx, available at
  https://mailchi.mp/caredx.com/tcmr1a?e=5708afee96 (last visited Feb. 5, 2020)).


                                            32
Case 1:19-cv-00662-CFC-CJB Document 53 Filed 02/18/20 Page 33 of 46 PageID #: 1015



  at the American Society of Transplant Surgeons (“ASTS”) Symposium in Miami,

  Florida, CareDx makes the following false and misleading statements:

                 ● “AlloSure Kidney: The only transplant specific cfDNA test.”15 This

                    statement is false because Prospera® is also on the market, tests

                    cfDNA using Natera’s proven platform, and is specifically designed

                    for kidney transplant recipients.

                 ● Misleadingly reports NPV and PPV values from two different

                    contexts—a “95% NPV” for “active rejection” in “healthy stable

                    recipients” and an “89% PPV” for “AMBR in DSA+ Patients.” 16

                    These representations are false and misleading for at least the reasons

                    discussed above at Paragraphs 17-21.

                 ● Though AlloSure is not validated for surveillance settings, CareDx

                    markets it as a “surveillance test.”17

           26.      On or about July 16, 2019, Seeking Alpha published an “Editor’s

  Pick” article describing how CareDx’s kidney transplant diagnostic test, AlloSure,

  had failed to perform as CareDx had represented. The article stated, among other

  points: “Recent clinical studies confirm that AlloSure … is ineffective in

  15
     Ex. 10 at 1(CareDx’s Brochure from ASTS Symposium) (emphasis added); see
  also id. at 3-4.
  16
       Id. at 10.
  17
       Ex. 6 at 10.


                                                 33
Case 1:19-cv-00662-CFC-CJB Document 53 Filed 02/18/20 Page 34 of 46 PageID #: 1016



  diagnosing kidney rejection, and dangerous if used as directed by the company.”18

  It further reported, “Doctors studying and using AlloSure as a screening test are

  rapidly terminating its use in their patients, resulting in attrition rates of about 25%

  per quarter.”19

             27.   These statements by CareDx and its agents, along with others that

  Natera expects will be confirmed through discovery, constitute false advertising

  under the Lanham Act, have tortiously interfered with Natera’s prospective

  economic advantage, constitute unfair competition under Delaware law, and

  violate Delaware’s prohibition on unfair and deceptive trade practices.

                                   CAUSES OF ACTION

                             COUNT ONE
             DECLARATORY JUDGMENT OF NO FALSE ADVERTISING
             28.   Natera incorporates by reference all allegations set forth above as if

  fully set forth herein.

             29.   None of the statements identified by CareDx in connection with this

  lawsuit are actionable as false advertising under 15 U.S.C. § 1125(a) and Natera

  seeks a declaratory judgment to that effect.


  18
     Ex. 11 at 1 (CareDx, Inc.: Poor Prognosis For Key Transplant Rejection Test,
  Seeking Alpha (July 16, 2019), available at
  https://seekingalpha.com/article/4275152-caredx-inc-poor-prognosis-key-
  transplant-rejection-test).
  19
       Id.


                                              34
Case 1:19-cv-00662-CFC-CJB Document 53 Filed 02/18/20 Page 35 of 46 PageID #: 1017



        30.    CareDx has not identified any statement by Natera that is “false on its

  face” or “literally true, but given the merchandising context . . . likely to mislead

  and confuse consumers.” Each of the statements identified by CareDx to date is

  rooted in valid scientific data and none of the claims made by Natera go beyond

  that scientific data. Thus, there is no evidence to support the claim that any of

  Natera’s statements are “false” or “likely to mislead and confuse consumers.”

        31.    CareDx has also not identified any statement by Natera that

  constitutes “actual deception or at least [has] a tendency to deceive a substantial

  portion of the intended audience.” There is no evidence that any statements by

  Natera have deceived anyone, let alone members of the intended audience.

  Moreover, the statements complained of by CareDx were made to sophisticated

  members of the public. Doctors and institutional investors are sophisticated readers

  who can and do verify the claims that are being made. There is no evidence

  showing that anyone was deceived by any Natera statement.

        32.    CareDx has not identified any statement by Natera that could be said

  to be “material” to a purchasing decision. All of the statements identified by

  CareDx pre-date the launch of Prospera® by months and there is no evidence that

  any consumer read these statements and was influenced by them when deciding

  whether to purchase CareDx’s AlloSure product.




                                           35
Case 1:19-cv-00662-CFC-CJB Document 53 Filed 02/18/20 Page 36 of 46 PageID #: 1018



         33.    CareDx has not identified any way in which it has allegedly been

  injured by the statements. On information and belief, there is no evidence that

  CareDx has lost sales or goodwill because of Natera’s statements.

         34.    Accordingly, Natera is entitled to a judgment declaring that the

  statements complained of are not false advertising.

                         COUNT TWO
        DECLARATORY JUDGMENT OF NO UNFAIR COMPETITION

         35.    Natera incorporates by reference all allegations set forth above as if

  fully set forth herein.

         36.    On information and belief, CareDx did not have any reasonable

  expectancy of entering into a valid business relationship with any consumers in

  Delaware.

         37.    Natera has not wrongfully interfered with any valid business

  relationship of CareDx.

         38.    CareDx did not have a legitimate expectancy that was defeated by any

  Natera conduct and CareDx has not suffered any harm due to any Natera conduct.

         39.    Accordingly, Natera is entitled to a judgment declaring that it has not

  engaged in unfair competition under Delaware law.




                                           36
Case 1:19-cv-00662-CFC-CJB Document 53 Filed 02/18/20 Page 37 of 46 PageID #: 1019




                         COUNT THREE
         DECLARATORY JUDGMENT OF NO VIOLATION OF
    THE DELAWARE UNIFORM DECEPTIVE TRADE PRACTICES ACT
                  6 Del. C. §§ 2532(a)(5), (8), (12)
         40.    Natera incorporates by reference all allegations set forth above as if

  fully set forth herein.

         41.    Natera has not violated subsections 5, 8, or 12 of the Delaware

  Uniform Deceptive Trade Practices Act (the “DTPA”).

         42.    Natera has not made false and misleading statements representing that

  Prospera® has uses or benefits that it does not have and has not otherwise violated

  Section 5 of the DTPA.

         43.    Natera has not made false and misleading statements disparaging

  AlloSure and CareDx by representing that AlloSure is of a lower standard, quality,

  or grade than it actually is and has not otherwise violated Section 8 of the DTPA.

         44.    Natera has not made false and misleading statements causing a

  likelihood of confusion or of misunderstanding as to the affiliation, connection, or

  association with Prospera® and AlloSure and has not otherwise violated section 12

  of the DTPA.

         45.    Natera has not made false and misleading statements knowingly or

  recklessly.

         46.    Accordingly, Natera is entitled to a judgment declaring that it has not

  violated the DTPA, 6 Del. C. §§ 2532(a)(5), (8), (12).


                                           37
Case 1:19-cv-00662-CFC-CJB Document 53 Filed 02/18/20 Page 38 of 46 PageID #: 1020




                             COUNT FOUR
               FALSE ADVERTISING UNDER THE LANHAM ACT
                           (15 U.S.C. § 1125(a))
         47.    Natera incorporates by reference all allegations set forth above as if

  fully set forth herein.

         48.    On information and belief, CareDx has made false and misleading

  statements, including but not limited to written promotional materials to healthcare

  professionals, insurance companies, patients, and others, about the performance

  and quality of its AlloSure product. CareDx has engaged in such acts in a manner

  that misleads healthcare professionals, insurance companies, patients, and others

  into believing that AlloSure’s performance is better than it is, and that it is

  comparable to or more effective than Natera’s Prospera® product.

         49.    On information and belief, CareDx markets and sells AlloSure in the

  United States and as such, CareDx’s false and misleading statements were made in

  interstate commerce.

         50.    On information and belief, CareDx’s false and misleading statements

  were made in the context of commercial advertising or promotion, as they were

  made for the purpose of influencing healthcare providers, insurance companies,

  patients, and others to use AlloSure.

         51.    On information and belief, CareDx’s false and misleading statements

  were intended to deceive healthcare providers, insurance companies, patients, and



                                           38
Case 1:19-cv-00662-CFC-CJB Document 53 Filed 02/18/20 Page 39 of 46 PageID #: 1021



  others about the performance and quality of AlloSure as comparable to or more

  effective than Natera’s Prospera® product.

         52.    On information and belief, CareDx’s false and misleading statements

  are material and will affect the purchasing and investment decisions of healthcare

  providers, insurance companies, patients, and others when choosing between

  CareDx’s AlloSure product and Natera’s Prospera® product.

         53.    CareDx’s false and misleading statements have caused and are likely

  to cause substantial harm to Natera in the marketplace, including lost business and

  loss of goodwill and reputation.

         54.    Natera is entitled to injunctive relief, disgorgement of CareDx’s ill-

  gotten profits, and recovery of damages in an amount to be ascertained through

  discovery and trial.

                             COUNT FIVE
               TORTIOUS INTERFERENCE WITH PROSPECTIVE
                         ECONOMIC ADVANTAGE

         55.    Natera incorporates by reference all allegations set forth above as if

  fully set forth herein.

         56.    Natera had a reasonable probability of a business opportunity with,

  among others, healthcare providers that would select Natera’s Prospera® product

  for patients who have received a kidney transplant.




                                           39
Case 1:19-cv-00662-CFC-CJB Document 53 Filed 02/18/20 Page 40 of 46 PageID #: 1022



         57.    CareDx has intentionally interfered with that opportunity by, among

  other things, falsely and misleadingly suggesting that the data recounted in the

  UCSF Study is not reliable and/or that Prospera® is inferior to CareDx’s AlloSure

  product.

         58.    CareDx has intentionally interfered with that opportunity by, among

  other things, falsely and misleadingly representing the facts of AlloSure’s quality

  and performance.

         59.    CareDx’s actions have proximately caused harm to Natera through the

  loss of said business opportunities.

         60.    CareDx’s actions have caused Natera to be damaged in an amount to

  be ascertained through discovery and trial.

                              COUNT SIX
               UNFAIR COMPETITION UNDER DELAWARE LAW
         61.    Natera incorporates by reference all allegations set forth above as if

  fully set forth herein.

         62.    Natera had a reasonable expectancy of entering into a valid business

  relationship with, among others, healthcare providers that would select Natera’s

  Prospera® product for patients who have received a kidney transplant.

         63.    CareDx has wrongfully interfered with that reasonable expectancy by,

  among other things, falsely and misleadingly suggesting that the data recounted in




                                           40
Case 1:19-cv-00662-CFC-CJB Document 53 Filed 02/18/20 Page 41 of 46 PageID #: 1023



  the UCSF Study is not reliable and/or that Prospera® is inferior to CareDx’s

  AlloSure product.

         64.    CareDx has wrongfully interfered with that reasonable expectancy by,

  among other things, falsely and misleadingly representing the facts of AlloSure’s

  quality and performance.

         65.    CareDx’s wrongful actions defeated Natera’s legitimate expectancy

  and caused harm in an amount to be ascertained through discovery and trial.

                           COUNT SEVEN
          VIOLATION OF THE DELAWARE UNIFORM DECEPTIVE
                       TRADE PRACTICES ACT
         66.    Natera incorporates by reference all allegations set forth above as if

  fully set forth herein.

         67.    CareDx has falsely represented that AlloSure has sponsorship,

  approval, characteristics, uses, benefits, or quantities that AlloSure does not have

  in violation of 6 Del. C. § 2532(a)(5).

         68.    CareDx has falsely represented that Prospera® is inferior to AlloSure

  because it is based on data that CareDx has falsely and misleadingly claimed to be

  unreliable in violation of 6 Del. C. § 2532(a)(7).

         69.    CareDx has disparaged Prospera® and Natera’s business by false or

  misleading representation of fact relating to the quality of both Prospera® and the

  UCSF Study in violation of 6 Del. C. § 2532(a)(8).



                                            41
Case 1:19-cv-00662-CFC-CJB Document 53 Filed 02/18/20 Page 42 of 46 PageID #: 1024



        70.    CareDx has engaged in conduct that has created a likelihood of

  confusion and misunderstanding surrounding the quality of both Prospera® and the

  UCSF Study in violation of 6 Del. C. § 2532(a)(12).

        71.    CareDx has falsely represented that AlloSure’s performance is better

  than it is, and that it is comparable to or more effective than Natera’s Prospera®

  product in violation of 6 Del. C. § 2532(a)(7).

        72.    CareDx has disparaged Prospera® and Natera’s business by false or

  misleading representation of fact relating to the quality of AlloSure in violation of

  6 Del. C. § 2532(a)(8).

        73.    CareDx has engaged in conduct that has created a likelihood of

  confusion and misunderstanding surrounding the quality of AlloSure in violation

  of 6 Del. C. § 2532(a)(12).

                                   JURY DEMAND

        74.    Natera requests a trial by jury on these counterclaims.

                                PRAYER FOR RELIEF

        WHEREFORE, Natera respectfully requests that the Court enter an order

  awarding the following relief:

        a.     Judgment in favor of Natera and against CareDx;




                                           42
Case 1:19-cv-00662-CFC-CJB Document 53 Filed 02/18/20 Page 43 of 46 PageID #: 1025



        b.    An order preliminarily and permanently enjoining CareDx from

              disseminating or causing the dissemination of the false and misleading

              claims alleged herein;

        c.    An order requiring CareDx to take all necessary corrective measures

              to correct the false and misleading impressions created among

              healthcare professionals by the false and misleading claims alleged

              herein;

        d.    A declaration that Natera has not engaged in any false advertising, any

              unfair competition, and has not violated any section of the Delaware

              Uniform Deceptive Trade Practices Act;

        e.    Natera’s actual monetary damages, including but not limited to

              Natera’s lost business and profits, harm to Natera’s goodwill and

              reputation, and CareDx’s ill-gotten and unjustly derived revenues;

        f.    Punitive and exemplary damages;

        g.    Pre- and post-judgment interest on all money damages, as permitted

              by law;

        h.    Costs of this litigation, including expert witness fees, as permitted by

              law;

        i.    Attorneys’ fees, as permitted by law;




                                          43
Case 1:19-cv-00662-CFC-CJB Document 53 Filed 02/18/20 Page 44 of 46 PageID #: 1026



        j.    Statutory damages, including multipliers and equitable enhancements,

              as permitted by law; and

        k.    Such other and further relief, at law or in equity, to which Natera is

              justly entitled.

                                          MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                          /s/ Jack B. Blumenfeld

                                          Jack B. Blumenfeld (#1014)
  OF COUNSEL:                             Derek J. Fahnestock (#4705)
                                          Anthony D. Raucci (#5948)
  Charles K. Verhoeven                    1201 North Market Street
  Andrew M. Holmes                        P.O. Box 1347
  Carl G. Anderson                        Wilmington, DE 19899
  QUINN EMANUEL URQUHART                  (302) 658-9200
    & SULLIVAN, LLP                       jblumenfeld@mnat.com
  50 California Street, 22nd Floor        dfahnestock@mnat.com
  San Francisco, CA 94111                 araucci@mnat.com
  (415) 875-6600
                                          Attorneys for Defendant Natera, Inc.
  Sandra Haberny, Ph.D.
  Miles Freeman
  QUINN EMANUEL URQUHART
    & SULLIVAN, LLP
  865 South Figueroa Street, 10th Floor
  Los Angeles, CA 90017
  (213) 443-3000

  February 18, 2020




                                          44
Case 1:19-cv-00662-CFC-CJB Document 53 Filed 02/18/20 Page 45 of 46 PageID #: 1027




                             CERTIFICATE OF SERVICE

        I hereby certify that on February 18, 2020, I caused the foregoing to be

  electronically filed with the Clerk of the Court using CM/ECF, which will send

  notification of such filing to all registered participants.

        I further certify that I caused copies of the foregoing document to be served

  on February 18, 2020, upon the following in the manner indicated:

  Brian E. Farnan, Esquire                                      VIA ELECTRONIC MAIL
  Michael J. Farnan, Esquire
  FARNAN LLP
  919 North Market Street, 12th Floor
  Wilmington, DE 19801
  Attorneys for Plaintiff

  Edward R. Reines, Esquire                                     VIA ELECTRONIC MAIL
  Derek C. Walter, Esquire
  WEIL, GOTSHAL & MANGES LLP
  201 Redwood Shores Parkway
  Redwood Shores, CA 94065
  Attorneys for Plaintiff

  Randi W. Singer, Esquire                                      VIA ELECTRONIC MAIL
  WEIL, GOTSHAL & MANGES LLP
  767 Fifth Avenue
  New York, NY 10153
  Attorneys for Plaintiff
Case 1:19-cv-00662-CFC-CJB Document 53 Filed 02/18/20 Page 46 of 46 PageID #: 1028



  Stephen Bosco, Esquire                                VIA ELECTRONIC MAIL
  WEIL, GOTSHAL & MANGES LLP
  2001 M Street NW, Suite 600
  Washington, DC 20036
  Attorneys for Plaintiff

                                      /s/ Jack B. Blumenfeld
                                      __________________________
                                      Jack B. Blumenfeld (#1014)




                                        2
